Exhibit 10.27

 

 

LEASE
 
LEASE AGREEMENT effective as of the _________ day of July 2009, between F.
Miller Construction, LLC (ID No. ______________) as lessee (“Lessee”) and Reeves
Commercial, LLC referred to as lessor (“Lessor”).
 
WITNESSETH:
ARTICLE I
LEASED PREMISES
Lessor does hereby demise and lease unto. Lessee, and Lessee does hereby hire
and take from Lessor those certain premises (the "Leased Premises") described as
follows: 825 Ryan Street 2nd Floor, Lake Charles, LA 70601, which is said to be
approximately 6,500 square feet, and Lessee does hereby grant and convey to
Lessee all leasehold and similar rights and interest therein or thereto
appertaining.
 


Lessor has full right and authority to enter into this Lease and to grant to
Lessee the estate and all rights purported to be herein granted, free and clear
of all liens and other encumbrances, without the prior authorization, consent or
approval of any third party.  Lessor’s entering into and performing this Lease
will not contravene, conflict with, or result in a default or event of default
under any law, rule or regulations or any agreement, document or instrument
affecting Lessor or the Lease Premises.
 
ARTICLE II
 
TERM
The primary term of this Lease shall commence October 15, 2009  and shall
continue until October 15, 2014, subject to all other provisions of this Lease.
Lessee shall have the option to renew this Lease on a YEAR to YEAR basis, if
Lessee gives Lessor written notice by certified or registered mail of its
intention to renew at least ninety (90) days prior to the expiration of the
primary term, or renewal term, as applicable, of this Lease. If Lessee timely
exercises the option to renew granted in this Lease, then this Lease shall
continue upon the same terms with exception to rent. RENT SHALL INCREASE BY
THREE (3%) PERCENT FOR EVERY RENEWAL AFTER THE PRIMARY TERM.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE III
 


RENT


(a) Amount. For the first 12 months of the lease agreement, rental shall be paid
as follows:
FIFTY-ONE THOUSAND DOLLARS ($51,000) is due at lease signing, and THREE
THOUSAND  THREE HUNDRED AND THIRTY-THREE DOLLARS ($3,333) paid monthly for the
first twelve months of the lease agreement.
FOR MONTHS 13-60, The Lessee shall pay to Lessor, or as Lessor shall direct, an
advance monthly rental during each month of the 48 remaining MONTHS the sum of
SEVEN THOUSAND FIVE HUNDRED EIGHTY THREE ($7,583 US$) DOLLARS paid on the 15th
of every month.
If rent is not received within 5 days of the due date, there shall be assessed a
late payment penalty of ten (10%) percent of the rent due for each month in
which the rent remains unpaid.  The late payment penalty shall be due when the
late rent is paid.
Right of Refusal
IN THE EVENT THAT THE LESSOR/OWNER ELECTS TO SELL THIS PROPERTY, LESSOR/OWNER
HEREBY GRANTS THE LESSEE THE RIGHT OF FIRST REFUSAL FOR FIVE BUSINESS DAYS FROM
DATE OF SUCH NOTICE.  TO EXERCISE THIS RIGHT OF FIRST REFUSAL, THE LESSEE MUST
MEET ALL TERMS OF THE NEGOTIATED PURCHASE AGREEMENT.  THIS INCLUDES BUT IS NOT
LIMITED TO TIME FRAMES, CONTINGENCIES, AND PRICE.  THIS RIGHT OF FIRST REFUSAL
SHALL END WITH THE TERMINATION OF THIS LEASE.


 (b) Address for Payment: Each rental payment shall be made payable to the
following person and delivered to it at the following address:


Reeves Commercial , LLC
825 Ryan St. 2nd Floor
Lake Charles, LA 70601




 
 

--------------------------------------------------------------------------------

 


Each person may change the address for payment by notice to Lessee delivered on
or before thirty (30) days prior to the rent due date.


ARTICLE IV
UTILITIES
Lessor agrees to pay for all of the utility expenses, including gas, electrical,
which are related to the Leased Premises.
ARTICLE V
MAINTENANCE AND REPAIR
(a) Lessee’s Duties. By entry hereunder, Lessee acknowledges that the Leased
Premises and appurtenances are in good, clean and sanitary order and repair, and
accepts the Leased Premises in the condition delivered. Lessee shall, solely at
its cost and expense, maintain the entire Leased Premises.
(b) Lessor's Duties. The Lessor shall not be responsible for any maintenance of
the Leased Premises; provided that Lessor shall be responsible for maintenance
and repair of the building in which the Lease Premises are contained . If a
repair or replacement, not occasioned by a casualty, is required and will exceed
$10,000 in cost, Lessor shall have the option to make that repair or replacement
or cancel and terminate this lease as of the end of the month in which it is
required to be made; provided that, prior to any such cancellation or
termination, Lessee shall have the option, exercisable at any time within five
business days after notice from Lessor, to provide such repairs and replacement,
in which event this Lease shall continue in full force and effect in accordance
with its terms.
(c) No representation or Warranties. Lessor has made no representations or
promises with respect to this Lease, with respect to the Leased Premises or with
respect to any matter related thereto, other than as expressly set forth herein.
 
(d) Indemnity. Lessee hereby agrees to hold Lessor harmless and otherwise
indemnify Lessor for any liability to persons or property arising from all
defects other than latent defects in the Leased Premises and/or completed or
incomplete repairs which are the obligation of Lessee to undertake.


(e) Access. Lessor shall have the right to reasonable access to the Leased
Premises throughout the term of this Lease for the purposes of repair or
inspection.
(f) Casualty or Expropriation. If as a result of a casualty to or expropriation
of the Leased Premises, the Leased premises cannot reasonably be occupied and
used by Lessee, Lessee may cancel and terminate this Lease on thirty (30) days
advance written notice to Lessor.


 
 

--------------------------------------------------------------------------------

 
ARTICLE VI
INSURANCE
Lessee shall, at its own cost, and expense, keep and maintain in full force
during the term of this Lease, insurance as follows:


(a) Against public liability claims (including Workmen's Compensation Claims),
against Lessor and Lessee, and all other claims against Lessor and Lessee as
owners and/or landlords resulting from any accident occurring at, on or in any
other way related to the Leased Premises, or any part thereof; said insurance to
provide coverage covering property damage, bodily injuries, including death
resulting therefrom, to the extent of $1,000,000.00 per accident and
$1,000,000.00 per person and liability for damage to property of others caused
thereby to the extent of $1,000,000.00 per accident;
(b) Against the perils of fire, flood and hazards ordinarily included under the
standard extended coverage endorsements cover the full insurable value of the
Leased Premises, which the parties recognize is $750,000 on the date hereof;
and,
(c) The Lessor shall be named as an additional insured in any policy maintained
pursuant to this Lease, and each such policy shall contain provisions against
cancellation except upon thirty (30) days prior notice to Lessor. Policies
and/or certificates' of such insurance coverage shall be provided at Lessor's
request.
ARTICLE VII
USE OF LEASED PREMISES
Lessee shall use the Leased Premises exclusively as a construction company
office, and Lessee is bound not to use the leased premises for any purpose that
is unlawful or that tends to injure or depreciate the property.
Lessee shall comply with all federal, state and/or local laws, rules,
regulations and/or orders with respect to the storage, use, discharge and/or
removal of any chemical substances, including any "Hazardous Substances,"
"Pollutants", or "Contaminants" (as such terms are defined in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
("CERCLA"» in connection with its use of the Leased Premises. The Lessee shall
be responsible for the removal of any Hazardous Substances, Pollutants or
Contaminants stored in or on the Leased Premises by Lessee during the term of
this Lease and/or if required by any federal, state and/or local laws, rules,
regulations and/or orders resulting from the Lessee's use of the Leased
Premises.


 
Lessee shall immediately notify Lessor, in writing, of any violation or
suspected violation of any federal, state and/or local law, rule, regulation
and/or order dealing with Hazardous Substances, Pollutants or Contaminants.
 
Lessor and Lessee acknowledge and agree that the Leased Premises have heretofore
been occupied by Lessor or an affiliate of Lessor. Notwithstanding any provision
to the contrary contained herein, in no event shall Lessee be liable for any
acts or omissions of Lessor or any prior tenant .or occupant, nor for the
presence at the Leased Premises of any Hazardous Substances, Pollutants or
Contaminants if not stored in or on the Leased Premises by Lessee during the
term of this Lease or if not resulting from the Lessee's use of the Leased
Premises.
 
 

--------------------------------------------------------------------------------

 
ARTICLE VIII
 
 
INDEMNIFICATION
Lessee covenants that it will hold and save Lessor harmless from any and all
loss, cost, liability, damage or expense, including without limitation,
attorney's fees and disbursements, caused by or arising from or in connection
with the injury or death to persons or damage to property in, upon or about the
Leased Premises or caused by or arising from or in connection with activities
conducted thereon, or any act or omission of Lessee, its agents, employees,
contractors, licenses and invitees, including without limitation, injury or
death of Lessee's. agents, employees, licensees, and invitees and damage to
their property; provided, however, that Lessee shall be required to indemnify
Lessor only for the negligence of the Lessee, its agents, employees, licensees
and invitees, and Lessee shall not be required to indemnify Lessor for any
damage or injury of any kind arising out of the negligence of third parties, the
Lessor, its agents or employees.
 
All properties of Lessee and others, placed or allowed to remain on the Leased
Premises by Lessee or with its consent, shall remain on the Leased Premises at
the sole risk of Lessee and Lessor shall not have any responsibility therefore
or obligation to Lessee or any other party with respect thereto, except to the
extent occasioned by Lessor’s breach of this Lease or gross negligence. Lessee
shall comply with all applicable insurance and fire prevention regulations.
The obligations of indemnity and assumption of responsibility on the part of
Lessee set forth herein shall, to the extent· of the obligations therein
expressed, shall constitute an assumption of responsibility for the Leased
Premises with the meaning of LSA-R.S. 9:3221 or other applicable law.


 
 

--------------------------------------------------------------------------------

 
ARTICLE X
ASSIGNMENT


Lessee has the right to sublease with prior consent of Lessor which shall not be
unreasonably withheld.
ARTICLE XI
SUBORDINATION
This Lease and all of Lessee's rights, title and interest in and under this
Lease shall be subject, subordinated and inferior to the lien of any and all
mortgages which now exist or which Lessor may in the future place upon the
Leased Premises; however, Lessee's' quiet enjoyment of the Leased Premises shall
not be disturbed provided that Lessee is not in default under this Lease and
agrees to attorn to Lessor's successor in title in the event of a foreclosure.
If requested by Lessee, the Mortgagor, Lessor and Lessee shall enter into an
agreement reflecting the subordination, non-disturbance and attornment
provisions of this paragraph.
 
ARTICLE XII


DEFAULT AND REMEDIES THEREFOR


(a)           Default.                                 Any of the following
shall constitute a default by Lessee:
 
(l) Failure to pay any rental that is due and owing, provide the insurance
required for this lease or to pay the other expenses or obligations assumed
under this Lease within fifteen (15) days after the due date.
(2) Any violation at any time of any other condition of this Lease if such
violation continues for thirty (30) days after written notice of such violation
is mailed by Lessor to Lessee.
(3) The filing in any court of a petition in bankruptcy, receivership,
reorganization, for respite, or for any other debtor's proceedings by or against
Lessee.
 

 

(4) Any seizure of Lessee's interest in this Lease under any writ of seizure of
execution.
(b)           Remedies.                      If any default shall occur, then,
in addition, to any other rights which Lessor may have under law or under the
provisions of this Lease, Lessor shall have the following options:
(1) To proceed for past due installment only, reserving its rights to proceed
later for the remaining installments and to exercise any other option granted by
this Lease.
 
(2) To cancel this Lease and to proceed for past due installments.
 
(3) To accelerate the rental for unexpired term of the Lease.
However, Lessor agrees that in the event of any default other than the default
described in (a) (1) above, Lessor will provide the Lessee with written notice
of the default, and Lessee shall have thirty (30) days thereafter within which
to correct the default.
Lessee waives any putting in default for any such breach, except as expressly
required by this Lease. Failure strictly and promptly to enforce the conditions
set forth above shall not operate as a waiver of Lessor's rights. The acceptance
of rent by Lessor shall not waive any preceding breach by Lessee of any term or
condition of this Lease, other than the failure of Lessee to pay the particular
rental so accepted, regardless of Lessor's knowledge of the preceding breach at
the time of the acceptance of such rent. Receipt by Lessor of a partial rental
payment, even with special endorsement thereon, shall not constitute a waiver of
any of Lessor's rights hereunder. The waiver by Lessor or Lessee of any breach
of this Lease shall not be deemed a waiver of any subsequent breach of the same
of any other term or condition of this Lease. In the event of the failure of the
Lessee to perform any of its obligations under this Lease, Lessor may, but shall
not be obligated to, cause such obligations to be performed and shall have the
right to collect such sums of money as may be expended by Lessor therefore from
Lessee, together with interest at the rate of ten (10%) percent per annum until
paid. Such performance by the Lessor shall not constitute a waivier of any
default occasioned by Lessee’s non performance. If Lessor employs an attorney to
collect rent or any other sum due by Lessee, or if suit is brought to recover
possession of the Leased Premises, or because of the breach of this Lease by
Lessee (and a breach shall be established), Lessee shall pay to Lessor all
expense reasonably incurred therefor, including a reasonable attorney's fees for
such suit or collection.
 
(c) Default by Lessor.                                           In the event
Lessor fails to fulfill any of its obligations under this Lease, Lessee agrees
to provide Lessor, and any Mortgagee of the Leased Premises of which Lessee has
been notified, with notice of the default and shall allow Lessor, or Mortgagee
at Mortgagee's option, twenty (20) days within which said default may be cured.
In the event said default is not cured during this period, Lessee shall have the
right to enforce any and all remedies granted by this Lease Agreement or by law
against Lessor.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE XIII
TERMINATION AND HOLDING OVER
Upon termination, Lessee shall deliver the Leased Premises in good condition,
ordinary wear and tear accepted. In the event the Lessee holds the Lease over,
upon the termination or expiration of this Lease, the holding over shall operate
to extend the Lease on a month to month basis and shall thereafter constitute
this Lease a lease from month to month. In the event the Lessee does elect to
hold the Lease over, either party shall have the right during the holdover
period to terminate the continuation of the holding over by giving the other
party thirty (30) days written notice. All the other terms and conditions of
this Lease shall remain in effect during the holding over period. During the
term of this Lease, the Lessor shall have the right to show the Leased Premises
for sale, or rent.
ARTICLE XIV.
NOTICES
All notices, certificates or other communications hereunder shall be
sufficiently given and shall be deemed given when mailed by registered or
certified mail, postage prepaid, or sent by telegram, addressed as follows:
 
If to the Lessor:
 
Charles Reeves, Jr
 
Reeves Commercial, LLC
825 Ryan St. 2nd Floor
Lake Charles, LA 70601


   
          If to the Lessee:
 
F. Miller Construction, LLC
Attn: Mr. Mark Stauffer,
Vice-President                                                                  Attn:  Mr.
Mark Korkowski
12550
Fuqua                                                                        F.
Miller New Address
Houston, TX
77034                                                                     Lake
Charles, LA 70601




ARTICLE XV


BINDING EFFECT
This Lease shall inure to the benefit of and shall be binding upon the Lessor,
the Lessee and their respective successors and assigns, subject, however, to the
limitations contained in Article XI hereof.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE XVI
SEVERABILITY
If any clause, paragraph or part of this Lease, for any reason, be finally
adjudged by any court of competent jurisdiction to be unconstitutional or
invalid, such judgment shall not affect, impair or invalidate the remainder of
this Lease but Shall be' confined in its operation to the clause, sentence,
paragraph or any part thereof directly involved in the controversy in which such
judgment has been rendered. The unconstitutionality, invalidity or
ineffectiveness of anyone or more provisions or covenants contained in this
Lease shall not relieve the Lessee from liability to make the payments of rental
provided for in this Lease.


ARTICLE XVII
CAPTIONS
The captions or headings in this Lease are for convenience only and in no way
define, limit or described the scope or intent of any provision of this Lease.
 
ARTICLE XVIII
EXECUTION OF COUNTERPARTS
This Lease may be executed in several counterparts, each of which shall be an
original and all of which shall constitute but one of the same instrument.
 
ARTICLE XIX


LAW GOVERNING CONSTRUCTION OF AGREEMENT
This Lease is prepared and entered into with the intention that the law of the
State of Louisiana shall govern its construction
ARTICLE XX
NET LEASE
INTENTINALLY OMMITTED


 
 

--------------------------------------------------------------------------------

 
ARTICLE XXI
Other conditions
 
Attached hereto is a list of office equipment, furniture internet system, phone
system, etc. that the Lessee has agreed to purchase from the Lessor.  Payment
shall be made in full within thirty (30) days after the acceptance of this
agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused these presents to be duly
signed on the dates shown below.


WITNESSES:                                                                                     LESSOR:




_/s/ Michael
Hopkins_______________                                                              /s/
Charles W. Reeves, Jr.
Print Name: Michael
Hopkins                                                                               Charles
W. Reeves, Jr.


           Date: 7/16/09


              LESSEE:
              F. MILLER CONSTRUCTION, LLC


__/s/ Mark
Korkowski_________                                                                                     By:
/s/ Mark Stauffer
Print
Name:                                                                                Mark
Stauffer, Vice President




__________________________                                                                               Date:
7/16/09
Print Name:



 
 

--------------------------------------------------------------------------------

 

SOLIDARY GUARANTEE
 
The undersigned, Orion Marine Group Inc. I herewith guarantees the performance
of all of Lessee's obligations under the foregoing Lease, including the payment
of all amounts of rent, taxes, maintenance expenses and insurance, solidarily,
binding itself in solido, unconditionally and as original promissor.
 
This 16 day of July, 2009.
 
ORION MARINE GROUP, INC,
 
By: /s/ Mark Stauffer
 



 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT
 
STATE OF TEXAS
COUNTY OF HARRIS
BEFORE ME, the undersigned Notary Public, duly commissioned and qualified in and
for the aforesaid Parish and State, personally came and appeared Mark Stauffer,
who by me being sworn, deposed and said that he witnessed the execution of the
foregoing instrument by Mark Stauffer, Vice-President of F. Miller Construction,
LLC, who in his official capacities executed the foregoing instruments of their
own free will, act and deed on behalf. of those entities for the uses, purposes·
and considerations therein expressed.




Mark Stauffer




Sworn to and subscribed before me,
 
this 16 day of July 2009.
 




Rose Mary Perez
Notary Public
